Award reversed and claim dismissed, for want of jurisdiction, with costs against the State Industrial Board (Matter of Cameron v. Ellis Construction Co., 252 N. Y. 394; Matter of Copeland v. Foundation Co., 231 App. Div. 781; revd., 256 N. Y. 568); and because the employee when injured was not in the course of his employment. (Schultz v. Beaver Products Co., Inc., 223 App. Div. 582; affd., 250 N. Y. 565; Matter of Parisi v. Whitmore, Rauber & Vicinus, 230 App. Div. 140.) All concur, except Hill, J., who dissents and votes to affirm.